Citation Nr: 0906049	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-05 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for residuals, stroke, 
as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for left lower 
extremity amputation, as secondary to Type II diabetes 
mellitus.

4.  Entitlement to service connection for right lower 
extremity, as secondary to Type II diabetes mellitus.

5.  Entitlement to service connection for diabetic 
retinopathy, as secondary to Type II diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy, as secondary to Type II diabetes mellitus.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision, in 
which the RO, denied entitlement to service connection for 
diabetes mellitus (to include as due to Agent Orange 
exposure),  residuals, stroke (as secondary to Type II 
diabetes mellitus), left lower extremity amputation (as 
secondary to Type II diabetes mellitus), right lower 
extremity (as secondary to Type II diabetes mellitus), 
diabetic retinopathy (as secondary to Type II diabetes 
mellitus), peripheral neuropathy (as secondary to Type II 
diabetes mellitus) bilateral hearing loss and tinnitus.  The 
Veteran filed a notice of disagreement (NOD) in October 2004, 
and the RO issued a statement of the case (SOC) later in 
January 2006.  In February 2006, the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).  


The Board's decision on the claims for service connection for 
bilateral hearing loss and tinnitus is set forth below.  The 
claims for service connection for Type II diabetes mellitus 
(to include as due to Agent Orange exposure), residuals, 
stroke (as secondary to Type II diabetes mellitus), left 
lower extremity amputation (as secondary to Type II diabetes 
mellitus), right lower extremity (as secondary to Type II 
diabetes mellitus), diabetic retinopathy (as secondary to 
Type II diabetes mellitus), and peripheral neuropathy (as 
secondary to Type II diabetes mellitus) are addressed in the 
remand following the order; those matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  There is no competent evidence even suggesting that the 
Veteran currently has either hearing loss or tinnitus as a 
result of his military service more than 43 years ago.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2004 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claims for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
January 2004 VCAA letter also requested that the Veteran 
submit any pertinent evidence in his possession (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The July 2004 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the January 2004 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.

The Board further points out that, VA has not notified the 
appellant of the criteria pertaining to the assignment of an 
effective date (in the event either claim is granted), 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  On these facts, such omission is not shown to 
prejudice the appellant.  Because the Board's decision herein 
denies the claims for service connection, no disability 
rating or effective date is being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of private 
treatment records.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of this matter, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He essentially contends that he 
developed hearing loss and tinnitus while on active duty, 
claiming that he was exposed to excessive noise on an almost 
daily basis while working as a flight line duty security 
personnel.

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131;38 C.F.R. § 
3.303.  Service connection may be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Service treatment records are silent as to complaints, 
findings, or diagnosis of any hearing loss or tinnitus.  His 
reported July 1965 separation examination recorded normal 
hearing, and there was no notation as to any tinnitus.  

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection for such 
condition.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet.App. 155, 159 (1993).

The Board also notes that a veteran is competent to testify 
as to observable symptoms such as ringing in his ears, and, 
tinnitus is the type of is the type of disorder associated 
with symptoms capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995)).  The question, however, is whether the 
Veteran's assertion is considered credible.  

In the appeal, however, the neither the Veteran nor his 
representative have furnished or identified any competent 
evidence of hearing loss and/or tinnitus in the over 43 years 
since his separation from service.  Hence, there is no 
competent evidence of either current hearing loss disability 
or tinnitus, or competent evidence that either condition is 
medically related to service.  Further, as a prima facie case 
for service connection for each claimed condition has not 
been presented, VA examination to obtain medical evidence as 
to current disability and medical nexus is not required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  In 
the absence of any competent medical evidence of a current 
disability, and, if so, of a nexus between that disability 
and service, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 144 (1992). 

In adjudicating each claim, the Board has considered the 
appellant's assertions.  However, here, each claim on appeal 
turns on the medical matters of current disability and nexus; 
as a layperson without the appropriate medical training and 
expertise, the Veteran simply is not competent to render a 
persuasive opinion on a medical matter.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Under the circumstances, each claim on appeal must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
in the absence of any competent evidence to support either 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for diabetes 
mellitus (to include as due to Agent Orange exposure), 
residuals, stroke (as secondary to Type II diabetes 
mellitus), left lower extremity amputation (as secondary to 
Type II diabetes mellitus), right lower extremity (as 
secondary to Type II diabetes mellitus), diabetic retinopathy 
(as secondary to Type II diabetes mellitus), and peripheral 
neuropathy (as secondary to Type II diabetes mellitus) is 
warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In this case, the Veteran does not have service in the 
Republic of Vietnam during the Vietnam era.  Rather, as the 
Veteran indicated in an August 2002 statement, and reflected 
in the Veteran's service personnel records, the Veteran was 
stationed at Kadena and Camp Suckuran in Okinawa, Japan and 
was also stationed at the Warren Air Force Base (AFB) in 
Cheyenne, Wyoming.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of a veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

The Board notes that, despite the procedures in M21- 1MR, the 
RO did not specifically inform the Veteran in the January 
2004 letter that, if he did not serve in Vietnam, VA needed 
to know when, where, and how he was exposed to herbicides. 

In an August 2002 statement, the Veteran stated that while 
working as a flight line security personnel at Kadena in 
Okinawa, he was exposed to planes coming in from Vietnam that 
were used to spray Agent Orange.  He reported that theses 
contaminated planes would be cleaned while he was present 
which exposed him to the contaminated waste water as well as 
nuclear radiation from the planes.  He stated that he was 
assigned dosimeters several times which gave a low reading.  
The Veteran also stated that he was exposed to nuclear 
weapons while stationed at Warren AFB in Cheyenne, Wyoming.

Based on the foregoing, the Board finds that the RO should 
attempt to verify the Veteran's alleged herbicide exposure, 
following the procedures provided in VBA's Adjudication 
Procedure Manual.  The Board notes that the United States 
Court of Appeals for Veterans' Claims (Court) has 
consistently held that the evidentiary development procedures 
provided in VBA's Adjudication Procedure Manual, M21-1, are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with evidentiary development called for by the 
M21-1).  

The Board also points out that, as any decision with respect 
to the aforementioned claim for service connection for 
diabetes mellitus may affect the Veteran's claims for service 
connection as secondary to Type II diabetes mellitus.  The 
claims for service connection for residuals, stroke (as 
secondary to Type II diabetes mellitus), left lower extremity 
amputation (as secondary to Type II diabetes mellitus), right 
lower extremity (as secondary to Type II diabetes mellitus), 
diabetic retinopathy (as secondary to Type II diabetes 
mellitus) and peripheral neuropathy (as secondary to Type II 
diabetes mellitus) are inextricably intertwined with the 
claim for service connection for Type II diabetes.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As these claims should be considered together, 
it follows that, any Board action on the claim for residuals, 
stroke (as secondary to Type II diabetes mellitus), left 
lower extremity amputation (as secondary to Type II diabetes 
mellitus), right lower extremity (as secondary to Type II 
diabetes mellitus), diabetic retinopathy (as secondary to 
Type II diabetes mellitus), and peripheral neuropathy (as 
secondary to Type II diabetes mellitus), at this juncture, 
would be premature.  Hence, a remand of these matters is 
warranted, as well. 

The Board also notes that, on remand, the RO should send to 
the Veteran and his representative notice that meets the 
requirements of the VCAA.  The RO's notice letter dated in 
January 2004, failed to inform the Veteran of any information 
and evidence not of record that is necessary to substantiate 
his claims for secondary service connection for residuals of 
a stroke, left lower extremity amputation, right lower 
extremity, diabetic retinopathy and peripheral neuropathy 
should service connection for diabetes mellitus be granted, 
in accordance with 38 C.F.R. § 3.159(b)(1).  The Board 
emphasizes that action by the RO is required to satisfy the 
notification provisions of the VCAA.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the Veteran to submit all pertinent evidence in 
his possession (not previously requested).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the Veteran to undergo 
VA examination, if appropriate) prior to adjudicating the 
claim for service connection.


Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should furnish the Veteran and 
his representative VCAA-compliant notice 
specific to the claims remaining on 
appeal-service connection for diabetes 
mellitus, to include as due to herbicide 
exposure, and for residuals of a stroke, 
left lower extremity amputation, right 
lower extremity, diabetic retinopathy and 
peripheral neuropathy, each as secondary 
to diabetes mellitus.

The RO's letter should include specific 
notice as to the type of evidence needed 
to substantiate each claim.  As regards 
to the claims involving residuals of a 
stroke, left lower extremity amputation, 
right lower extremity, diabetic 
retinopathy and peripheral neuropathy, 
the letter should explain what is needed 
to substantiate a claim for service 
connection on a secondary basis, in the 
event service connection for diabetes 
mellitus is granted.

Consistent with the procedures in M21- 
1MR, the RO should specifically inform 
the Veteran that, if he did not serve in 
Vietnam, VA needs to know when, where, 
and how he was exposed to herbicides. 

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter to the 
Veteran should request that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to any claim on appeal that is not 
currently of record.  The RO should 
invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman, cited to above- 
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
also clearly explain to the Veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period). 

2.  The RO should attempt to verify the 
Veteran's alleged herbicide exposure 
while stationed at the Kadena Air Force 
Base in Okinawa, Japan between January 
1962 and August 1963 and at Warren AFB in 
Cheyenne, Wyoming from August 1963 to 
August 1965 following the procedures set 
forth in M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n).  All 
requests and responses received should be 
associated with the claims file.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the Veteran to 
undergo VA examination, if appropriate), 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

5.  If either benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).






These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


